Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 26-30 and 9-25 (renumbered as claims 1-27) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Jones et al. (US 20160225192 A1) discloses an augmented reality (AR) system (HMD 600), comprising: a frame (e.g., HMD 100 having glasses 150 and headband 120); a lens (e.g., TTL loupe) attached to the frame (see figure 1); a plurality of cameras attached to the frame (a plurality of the cameras 610, para. 0046), wherein the cameras are configured to record a real-time image (video signal from the camera 610 can be processed through the computer equipment 620 and provided to the video server 650 for recording what the user is viewing during the procedure and/or can be provided as a real-time video stream to other HMDs 600 worn by personnel assisting with the procedure so that the personnel can observe what the user is seeing, para. 0046); and a plurality of inertial  measurement units (e.g., gyroscope, accelerometer and magnetometer, para. 0031), wherein a respective inertial measurement unit is attached to each respective camera (paras. 0031 and 0034).
However, the closest prior art of record, namely, Jones et al. does not disclose “a computing device including a processor and a memory operably coupled to the processor, wherein the memory has computer-executable instructions stored thereon that, when executed by the processor, cause the processor to: receive a respective signal from each of the inertial measurement units; calculate a respective pose of each of the cameras relative to a reference coordinate system; and apply a correction to the real-time image based on the respective pose 
Dependent claims 2-4, 7, 26-30 are allowable as they depend from an allowable base independent claim 1.
Independent claim 9 is citing the same or similar subject matter and is also allowed.
Dependent claims 10-25 are allowable as they depend from an allowable base independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/THOMAS J LETT/            Primary Examiner, Art Unit 2677